DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 1, 2, 4-6 and 8-10 (renumbered as claims 1-8) are allowed.
2.	Independent claims 1, 5, 9 and 10 are allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
“	wherein based on the DCI not including the CSI request for the CSI report, the triggering of the CSI report is determined based on that the random access response includes CSI measurement configuration information,
and wherein based on the triggering of the CSI report being determined based on that the random access response includes the CSI measurement configuration information”
	Therefore, the above limitation(s) in combination with the remaining limitation(s) of claim 1 (same is true for claims 5, 9 and 10) are not taught nor suggested by the prior art(s) of record. The respective dependent claims are allowed for the same reason(s) as mentioned above for claim 1.

	Examiner also found a prior art pertinent to applicant’s claimed invention:
Luo (US PG Pub. No. 2012/0076017) -  According to this prior art, the UE performs aperiodic CSI reporting upon receiving DCI format or random access response indicating aperiodic CSI request (please see paragraph [0089]). If the CSI request field within the DCI format or random access response is set to “00”, no aperiodic report is triggered (please see paragraph [0089] and the table).  The prior art does not clearly disclose triggering of CSI report even when the DCI does not include request for CSI report based on the random access response including CSI measurement configuration as indicated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183.  The examiner can normally be reached on Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474